DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 16/771,424 has claims 16-29 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 16-17, 19-20, 22 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Achouri et al. (Pub. No. US 2016/0366049 A1; hereinafter Achouri) in view of Giroud et al. (Patent No. US 10,091,024 B2; hereinafter Giroud).
Regarding claims 16 and 29, Achouri discloses a wireless communication system for supporting communication between an end node of a vehicle and a correspondent node; the communication system comprising: a fixed network; (2016/0366049; Figure 1, See ¶0028) a plurality of wireless modems for supporting wireless communication between end nodes of the vehicle and the fixed network, (Figure 1, See ¶0028, disclosing a MR (mobile router) equipped with at least two antennas 40, 50 that are connected to respective radio transceivers to provide a respective connection to ground-based equipment independently of the other radio transceivers, whereby the MR may be seen consisting of several WMs, one WM for each antenna in figure 1) the plurality of wireless modems being located with the vehicle; (Figure 1, See ¶0026, See ¶0028, mobile router 20 is also equipped with at least two antennas 40, 50 that are connected to respective radio transceivers to provide a respective data connection to ground-based equipment independently of the other radio transceivers; interpreted that each radio transceiver (corresponds to modem)) wherein the fixed network comprises a plurality of stationary wireless access points for providing wireless communication links to the plurality of wireless modems; (Figure 1, See ¶0028, The radio transceivers can include: (a) one or more transceivers each of which can independently establish a data connection 60, 70, 75 with one of a number of wayside base station 80, 90, 100 next to the railway track; and (b) one or more cellular transceivers each of which can independently establish a data connection 60, 70, 75 with cellular base stations 80, 90, 100 of telephone operators; interpreted that the transceivers (corresponding to modems) connect to plurality of base stations (corresponding to access points) with data connections) a first multipath proxy (Figure 1, ref. 170, See ¶0035-0037, disclosing that the remote proxy uses MPTCP) for coupling a proxy connection for the correspondent node to a plurality of subflows, (Figure 1, See ¶0039, The MPTCP protocol can establish a separate subflow over each of the separate paths. See ¶0037, proxy is capable of communicating using multipath transport layer protocol connections such as MPTCP) each subflow being associated with one wireless modem of the plurality of wireless modems (Figure 1, See ¶0028, respective radio transceivers to provide a respective data connection to ground-based equipment independently of the other radio transceivers; ¶0039 The MPTCP protocol can establish a separate subflow over each of the separate paths; interpreted that each radio transceiver (corresponds to modem) is connected with a subflow) at least two of the subflows having communication paths via different wireless modems; (Figure 1, See ¶0012, The mobile transport layer proxy may be connected to a plurality of radio transceivers, each radio transceiver is configured to establish a respective wireless data connection to equipment located remote from the vehicle independently of the other radio transceivers, and each one of the data connections may be one of the multiple paths. See ¶0028, ¶0039 The MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions) and wherein the wireless modems are arranged to connect the end node and the plurality of subflows, (Figure 1, See ¶0024, ¶0026, The mobile router 20 is equipped with an antenna 31 that enables the mobile router 20 via a radio transceiver to accept wireless, Wi-Fi connections from end-user devices 32, 33; See ¶0032, mobile router 20 functions as a mobile proxy 150 that intercepts TCP user sessions that originate from the end-user devices 32, 33 and are addressed to a remote server 160 on the internet; ¶0039 The MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions)
However, Achouri fails to disclose a mobility anchor being a common mobility anchor for the plurality of wireless modems and arranged to perform individual mobility management for each wireless modem of the plurality of wireless modems, the mobility management for a wireless modem including 
Giroud discloses a mobility anchor being a common mobility anchor for the plurality of wireless modems (10,091,024 b2, figure 1, frame duplicator 310; Col. 6 Lines 19-29, The duplicator 310 of the computer 12 allows duplication of the frames transmitted by the ground computer 12 to the on-board computer 14, so that, on the infrastructure 10, a blue frame is transmitted on the blue path and a red frame on the red path; Col. 4 Lines 61-65, the blue modem 22 is dedicated to the establishment a first wireless wi-fi link while the red modem 42 is dedicated to establishing a second wireless wi-fi link; interpreted the duplicator (corresponds to the common mobility anchor) for the red modem and blue modem) and arranged to perform individual mobility management for each wireless modem of the plurality of wireless modems, (Col. 4 Lines 61-65, the blue modem 22 is dedicated to the establishment a first wireless wi-fi link while the red modem 42 is dedicated to establishing a second wireless wi-fi link)
 the mobility management for a wireless modem including determining communication paths from the mobility anchor to the wireless modem; (Col. 6 Lines 19-29, The duplicator 311 of the computer 13 allows duplication of the frames transmitted by the ground computer 13 to the on-board computer 14, so that on the infrastructure 10 a blue frame is transmitted on the blue path and a red frame is transmitted on the red path; interpreted determine which communication path to take to get to the right modem) and with the communication path determined by the mobility anchor for the one wireless modem, (10,091,024 b2, figure 1, frame duplicator 310; Col. 6 Lines 19-29, The duplicator 310 of the computer 12 allows duplication of the frames transmitted by the ground computer 12 to the on-board computer 14, so that, on the infrastructure 10, a blue frame is transmitted on the blue path and a red frame on the red path; Col. 4 Lines 61-65, the blue modem 22 is dedicated to the establishment a first wireless wi-fi link while the red modem 42 is dedicated to establishing a second wireless wi-fi link; interpreted determine which communication path to take to get to the right modem) and the mobility anchor and the first multipath proxy are co-located. (Figure 1, item 311 duplicator is co-located with 112 and 114 central switches; interpreted the duplicator (corresponding with mobility anchor) co-located with central switch (correspond to the multipath proxy))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle with multiple modem communicating with a network to include communicating to the network through a duplicator. The motivation to combine is the radiocommunication infrastructure achieving redundancy of the communication between the computer on the ground and the on-board computer, by establishing a first communication along a first path and a second communication along a second path (Col. 1.Lines 9-11).
Regarding claim 17, Achouri discloses a second multipath proxy for coupling the plurality of subflows to a proxy connection for the end node, (See ¶0037, local proxy 150 and parent proxy 160 are configured to communicate with each other using a multipath transport layer protocol; See ¶0017, The separate subconnections may be separate subflows of the MPTCP) the second proxy being located with the vehicle.(See ¶0033, the local proxy 150; figure 1, train 150)
Regarding claim 19, Achouri discloses the multipath proxy is arranged to change the subflows in response to the mobility management. (See ¶0039, The MPTCP protocol can establish a separate subflow over each of the separate paths. The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions. As the quality of a particular path decreases the subflow established over that path may be dropped.)
Regarding claim 20,  Achouri discloses the first multipath proxy is arranged to select a subflow for a datagram received from the correspondent node in response to a status of the communication link (See ¶0037, the local proxy 150 and parent proxy 160 are configured to communicate with each other using a multipath transport layer protocol such as MPTCP; See ¶0039, The MPTCP protocol can also establish more than one separate subflow over a given path dependent on network conditions) for wireless links of the wireless modems of the communication paths of the subflows. (See ¶0029, one or more cellular transceivers these can be in the form of 3G or 4G cellular modems which each connect to a cellular base station; See ¶0040, multiple paths from the mobile router 20 to external, non-onboard networks are identified as being separate paths because each path has different network layer addresses; inherent each path contains links)
Regarding claim 22, Achouri fails to disclose the mobility anchor is arranged to determine communication paths to the wireless modems in response to signaling received from at least one of a wireless access point and a mobile access gateway.
Giroud discloses the mobility anchor is arranged to determine communication paths to the wireless modems in response to signaling received (Col. 7 Lines 33-44, a failure is detected on the link between the switches 122 and 124 (schematized by a cross on the corresponding segment of FIG. 1), preventing the communication of blue frames along the blue LSP path B, the services 1,100 and 1,200 for detecting a failure and for automatic reconfiguration of the switches forces the conveyance of the blue frame between the blue central switch 112 and the blue local switch 132 along the blue path B*, which passes through the intermediate switch 134, the circulation of the frame along the blue path B* being performed in the clockwise direction in the ring formed by the network 100.) from at least one of a wireless access point and a mobile access gateway. (Col. 4 Lines 33-35, An access point gives the possibility of establishing a wireless link with a suitable transmission/reception module, or modem)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle with multiple modem communicating with a network to include communicating to the network through a duplicator. The motivation to combine is the radiocommunication infrastructure achieving redundancy of the communication between the computer 
Regarding claim 26, Achouri discloses the first multipath proxy comprises a MultiPath Transmission Control Protocol, MPTCP, proxy. (See ¶0037, local proxy 150 and parent proxy 160 are configured to communicate with each other using a multipath transport layer protocol; See ¶0017, The separate subconnections may be separate subflows of the MPTCP)
Regarding claim 27, Achouri discloses the mobility anchor is arranged to perform individual Proxy Mobile IP mobility management for each wireless modem. (10,091,024 b2, figure 1, frame duplicator 310; Col. 6 Lines 19-29, The duplicator 310 of the computer 12 allows duplication of the frames transmitted by the ground computer 12 to the on-board computer 14, so that, on the infrastructure 10, a blue frame is transmitted on the blue path and a red frame on the red path; Col. 4 Lines 61-65, the blue modem 22 is dedicated to the establishment a first wireless wi-fi link while the red modem 42 is dedicated to establishing a second wireless wi-fi link)
Regarding claim 28, Achouri discloses a network node for a wireless communication system for supporting communication between an end node of a vehicle and a correspondent node; the communication system comprising: a fixed network; (2016/0366049; Figure 1, See ¶0028)  a plurality of wireless modems for supporting wireless communication between end nodes of the vehicle and the fixed network, (Figure 1, See ¶0028, disclosing a MR (mobile router) equipped with at least two antennas 40, 50 that are connected to respective radio transceivers to provide a respective connection to ground-based equipment independently of the other radio transceivers, whereby the MR may be seen consisting of several WMs, one WM for each antenna in figure 1) the plurality of wireless modems being located with the vehicle; (Figure 1, See ¶0026) wherein the fixed network comprises a plurality of stationary wireless access points for providing wireless communication links to the plurality of wireless modems; (Figure 1, See ¶0028)  the network node comprising: a first multipath proxy for coupling a proxy (Figure 1, See ¶0039, The MPTCP protocol can establish a separate subflow over each of the separate paths. See ¶0037, proxy is capable of communicating using multipath transport layer protocol connections such as MPTCP) each subflow being associated with one wireless modem of the plurality of wireless modems (Figure 1, See ¶0024, ¶0032) and at least two of the subflows having communication paths via different wireless modems. (Figure 1, See ¶0028, ¶0039)
 However, Achouri fails to disclose a mobility anchor being a common mobility anchor for the plurality of wireless modems and arranged to perform individual mobility management for each wireless modem of the plurality of wireless modems, the mobility management for a wireless modem including determining communication paths from the mobility anchor to the wireless modem; and with the communication path determined by the mobility anchor for the one wireless modem, and the mobility anchor and the first multipath proxy are co-located.
Giroud discloses a mobility anchor being a common mobility anchor for the plurality of wireless modems (10,091,024 b2, figure 1, frame duplicator 310; Col. 6 Lines 19-29, The duplicator 310 of the computer 12 allows duplication of the frames transmitted by the ground computer 12 to the on-board computer 14, so that, on the infrastructure 10, a blue frame is transmitted on the blue path and a red frame on the red path; Col. 4 Lines 61-65, the blue modem 22 is dedicated to the establishment a first wireless wi-fi link while the red modem 42 is dedicated to establishing a second wireless wi-fi link)
and arranged to perform individual mobility management for each wireless modem of the plurality of wireless modems, (Col. 4 Lines 61-65, the blue modem 22 is dedicated to the establishment a first wireless wi-fi link while the red modem 42 is dedicated to establishing a second wireless wi-fi link)
 the mobility management for a wireless modem including determining communication paths from the mobility anchor to the wireless modem; (Col. 6 Lines 19-29, The duplicator 311 of the computer 13 allows duplication of the frames transmitted by the ground computer 13 to the on-board computer 14, so that on the infrastructure 10 a blue frame is transmitted on the blue path and a red frame is transmitted on the red path.)and with the communication path determined by the mobility anchor for the one wireless modem, (10,091,024 b2, figure 1, frame duplicator 310; Col. 6 Lines 19-29, The duplicator 310 of the computer 12 allows duplication of the frames transmitted by the ground computer 12 to the on-board computer 14, so that, on the infrastructure 10, a blue frame is transmitted on the blue path and a red frame on the red path; Col. 4 Lines 61-65, the blue modem 22 is dedicated to the establishment a first wireless wi-fi link while the red modem 42 is dedicated to establishing a second wireless wi-fi link) and the mobility anchor and the first multipath proxy are co-located. (Figure 1, item 311 duplicator is co-located with 112 and 114 central switches; interpreted the duplicator (corresponding with mobility anchor) co-located with central switch (correspond to the multipath proxy))
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a vehicle with multiple modem communicating with a network to include communicating to the network through a duplicator. The motivation to combine is the radiocommunication infrastructure achieving redundancy of the communication between the computer on the ground and the on-board computer, by establishing a first communication along a first path and a second communication along a second path (Col. 1.Lines 9-11).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Achouri in view of Giroud and, further in view of Murray (Pub. No. US 2016/0269964 A1).
Regarding claim 18, Achouri in view of Giroud fails to disclose the proxy connection for the correspondent node is linked to a first wireless modem of the plurality of wireless modems and the first multipath proxy is arranged to forward a datagram addressed to the first wireless modem to a second wireless modem of the plurality of wireless modems.
Murray discloses the proxy connection for the correspondent node is linked to a first wireless modem of the plurality of wireless modems and the first multipath proxy is arranged to forward a (pub. No. US 2016/0269964 A1-See ¶0014,  control an aggregate data rate across the plurality of wireless links; See 0113,the modem at the front of the train can be forced to handover at a given geographical location corresponding to the location of the mast. There are various ways in which a forced handover can be achieved. For example, the modem can be informed of its location by a GPS receiver, and the locations of each mast along the route could be stored in an on-board database. When the front modem hands over, the modem at the rear of the train can then immediately handover to the rear facing sector if this has not already happened. Sometime afterwards (usually a short period), the rear modem will pass the mast, and prefer to connect to the forward facing sector. This handover should be executed, and the front modem should be forced to handover to the rear facing sector of the forward mast as soon as this is detected. In this way, the train will be continuously connected to at least one good sector.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed Achouri in view of Giroud to include if one modem available switch to the another modem on the train. The motivation to combine is reducing the call outage probability (See ¶0012).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Achouri in view of Giroud, and further in view of Raeder et al. (Pub. No. US 2016/0197767 A1; hereinafter Raeder).
Regarding claim 21, Achouri in view of Giroud fails to disclose the mobility anchor is arranged to change a communication path for a subflow from including a first wireless modem to including a second wireless modem in response to a detection that a wireless link for the first wireless modem is inactive.
Raeder discloses the mobility anchor is arranged to change a communication path for a subflow from including a first wireless modem to including a second wireless modem in response to a detection that a wireless link for the first wireless modem is inactive. (2016/0197767-See ¶0019, In one example, the failure in the communication may be detected based on receipt of an invalid network data from the first modem 32. In a situation where the first processing unit 40 detects the failure, the first control unit 24 communicates with the second control unit 26 to determine a working mode of the second modem 34. More particularly, in order to determine the working mode of the second modem 34, the first processing unit 40 communicates with the second processing unit 46. The working mode of the second modem 34 may be operational or non-operational. The first control unit 24 and the second control unit 26 communicate with each other via the first trainline network box 44 and the second trainline network box 50; See ¶0021, Once the second processing unit 46 of the second control unit 26 initiates the backup mode, the first switch 42 replaces an identification number of the first modem 32 with the identification number of the second modem 34. This enables the first processing unit 40 to establish a communication with the second modem 34. Upon establishing the communication between the first processing unit 40 and the second modem 34, the second modem 34 initiates a communication with the off-board system 36. Accordingly, the second modem 34 receives the data from the first control unit 24 and transmits the data to the off-board system 36. Further, the second modem 34 receives the control instructions that are sent by the off-board system 36 for controlling the railway wagon 10. Subsequently, the second modem 34 sends the received control instructions to the first processing unit 40 for controlling the operations of the railway wagon 10.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Achouri in view of Giroud to include with detecting a failure in communication on the first modem the second modem acts as a backup. The motivation to combine is to avoid data loss associated with the railway wagon and to thereby maintain an uninterrupted communication of the railway wagon with the off-board system (See ¶0003).
24 is rejected under 35 U.S.C. 103 as being unpatentable over Achouri in view of Giroud, further in view of Jia et al. (Pub. No. US 2013/0215747 A1; hereinafter Jai).
Regarding claim 24, Achouri in view of Giroud fails to disclose the mobility anchor and the first multipath proxy are arranged to communicate using a tunnel network connection.
Jai discloses the mobility anchor and the first multipath proxy are arranged to communicate using a tunnel network connection. (2013/0215747 a1-see 0037-communications received at a given one of routers 102A-102F from a given one of client devices 104A-104D are either tunneled by the given one of routers 102A-102F through at least the first network 110 to the remote server 114, or are forwarded to one or more additional ones of the routers 102A-102F before being tunneled through at least the first network 110 to the remote server 114; Figure 1, shows there has to be tunnel between the remote server and proxy server)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system to include tunneling between the proxy server and remote server. The motivation to combine is to efficiently select the route of the tunnel based on the status of the route (See ¶0054).
Allowable Subject Matter
Claims 23 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sadri et al. (Pub. No.  US 2017/0245192 A1)- , AP (128) may switch directional antenna (123) between the plurality of beam settings to steer directional antenna (123) towards the respective 
	Zasowski (EP 2755440 A1)- is established which includes at least two communication relays (R4, R5, R6) arranged on the train (2) and one or more of the base stations (B1, B2). Communication is performed concurrently via multiple communication channels (h1a, h1b, h1c, h2a, h2b, h2c) of the Multiple-Input and Multiple-Output array (M2) using cooperative communication schemes. channel state information is stored in a data store and, for communicating via the communication channels (h1a, h1b, h1c, h2a, h2b, h2c) of the Multiple-Input and Multiple-Output array (M2), channel state information is determined depending on information defining the current location of the communication relays (R4, R5, R6)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Tejis Daya/Primary Examiner, Art Unit 2472